DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group I, monovalent brine, castor oil, PEG 20 sorbitan monooleate, PEG 20 sorbitan monolaurate and sorbitan monooleate in the reply filed on 6/28/21 is acknowledged.
Claims 4, 5, 12-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/21.
It is noted that claims 4-5 are/were withdrawn, the status identifiers should be changed to (withdrawn) in the next response.

Priority
The claims have a priority date of the filing of the PCT 4/4/16.

Response to Arguments
Applicant argues Gallo and Jones are silent as to the specific combination of 50-90 weight percent castor oil and three nonionic surfactants.  Applicant argues the claimed composition forms a stable and homogeneous emulsion and has other good 
The Examiner disagrees.  Though Gallo and Jones may not specifically disclose the exact composition of claim 1, the composition of claim 1 is embraced by both references.  Arguments therein are thusly not persuasive.  Unexpected results must compare the closest prior art.  Example 4 of Gallo is one example of the closest prior art, e.g. the difference between Example 4 and Gallo is that a different oil is used.  Applicant has not shown castor oil alone to give unexpected results when compared to the use of a mixture of vegetable oils when in combination with three nonionic surfactant.  As such arguments drawn to unexpected results are not found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 claims “vegetable oil” whereas claim 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Rejection over Claim(s) 1-3, 6, 8, 9 under 35 U.S.C. 102(a)(2) as being anticipated by Gallo (US 2017/0321103) is overcome by amendment.

Rejection over Claim(s) 1-3, 8 under 35 U.S.C. 102a1 and 102a2 as being anticipated by Jones (US 4631136) is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo (US 2017/0321103).
Gallo discloses methods of increasing lubricity in wellbore fluids (title).  The lubricants are first made, then added to a wellbore fluid, and then injected into a well (abstract).  Therein Example 4 exemplifies the lubricant to be a combination of soya oil, canola oil and castor oil and surfactants of: Sorbirol TO, Emulson AG/18C and Sorbirol 0.  

Regarding the wt% of oil, The wt% of Ex 4 calculates to 69 wt% of the mixture of oils, 23 wt% of the surfactant mixture, 2% of the long chain alcohol and 6% of the water mixtures (100 parts total oil, 33 parts combination of surfactants, 3 parts long chain alcohol, 5 parts aqueous solution A7 and 5 parts aqueous solution A8, total is 146 parts.  100/146=69 wt% oils, and so forth).  Thus, Gallo exemplifies the use of 69 wt% oil.  Whilst Gallo exemplifies a mixture of oils including castor oils, [0040-0041] of Gallo discloses other oils that may be used, and that such may be used alone or in combination.  Gallo discloses in [0041] that there are factors that determine which oil (or combination of oils) are used such as cost, HLB, environmental compatibility, toxicological profile and availability.  Since castor oil is one of the oils exemplified (albeit exemplified as a mixture), one would also envisage it could be used alone, depending 
Example 4 also includes the use of A7 a mixture of water, zinc nitrate and magnesium chloride.  Such meets the base fluid and brine requirements of claims 2 and 3.
As set forth above, Gallo exemplifies the use of 69 wt% oils and 23 wt% surfactant in the lubricant, which meets claim 6.  
Regarding claim 7, Gallo discloses that the HLB ranges from 10-17 [0044], embracing and rendering prima facie obvious the requirements of claim 7.  See In re Wertheim.  
Elements above embrace the requirements of claim 10.  
Regarding claim 11, Ex 4 has around 23 wt% surfactant in the final lubricant (claim 11 equates to 15-30 wt% total surfactant in the final lubricant when you add together the 3 ranges), since any of the above discussed surfactants may be used individually or mixed, the reference embraces any amount of surfactants in the mixture and thusly embraces and renders obvious the wt% ranges of claim 11.

Claims 1-3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Elements of Jones are as previously set forth.  The rejection is amended below to include Table II that discloses the use of 20-85 wt% oil, wherein the oil may be castor oil (abstract), meeting the new limitations of claim 1.  Use of three nonionic surfactants is as previously set forth.  The rejection is reiterated below in its entirety in italics.

Jones discloses drilling fluid compositions (title) comprising vegetable oils and emulsifiers (abstract).  The vegetable oil may be castor bean oil (abstract).  The emulsifiers are oleate esters (Column 5 lines), which are nonionic surfactants.  Table II discloses the use of 20-85 wt% oil.  The oleate emulsifier may be a blend of sorbitan monooleate, polyoxyethylene 20 sorbitan monooleate and polyoxyethylene 20 sorbitan trioleates.  They are blended to make the proper emulsifier for each composition (Column 5 lines 15-20), thus a blend of 3 different ones is embraced and/or obvious in light of the teachings of Jones.  Elements above thusly meet the requirements of claim 1.  Since the wt% of oil is embraced by the reference, a prima facie case of obviousness exists over the claim.  See In re Wertheim.
The lubricant is added to a drilling fluid wherein the base fluid of such may be a brine (Column 5 line 47), meeting claims 2-3.  
The surfactants discussed above are sorbitan esters (e.g. the sorbitan monooleate) and polyethoxylated sorbitan esters (the polyoxyethylene sorbitans discloses above), as required by claim 10.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Gallo.
Elements of this rejection are as previously set forth, reiterated below in italics.

Jones includes elements as set forth above.  Jones discloses the use of oleate ester emulsifiers such as sorbitan monooleate, PEO 20 sorbitan monooleate and PEO 20 sorbitan trioleate.  These emulsifiers implicitly have an HLB, however, Jones does not disclose the HLB balance thereof.
Gallo includes elements as set forth above.  Gallo discloses the use of surfactants such as sorbitan esters, including sorbitan monooleate, and ethoxylated sorbitan esters such as sorbitan monooleate 20 EO and sorbitan trioleate 20 EO [0042].  Gallo further discloses that the HLB of the surfactant or mixture thereof is from 6-20.  Gallo thusly teaches this HLB range to be suitable for the same surfactant mixtures as used in Jones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Jones the use of a HLB of from 6-20, as taught by Gallo, since this is recognized to be a suitable HLB range for those surfactants used by Jones for use in subterranean treatment fluids.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ALICIA BLAND/Primary Examiner, Art Unit 1768